DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for controlled dispensing of biological fluid from a sample collection container, the system comprising: a fluid control module having an inlet, an outlet, and one or more conduits for routing fluid between the inlet and the outlet; a housing at least partially containing a receiving element and a suction element, wherein the receiving element is in fluid communication with the fluid control module at the inlet and is configured to receive the sample collection container, and the suction element is in fluid communication with the fluid control module between the inlet and the outlet; and an actuator operably coupled to the suction element and configured to movably transition the suction element between a first state and a second state, and wherein moving the suction element from the first state toward the second state induces a negative pressure within at least a portion of the fluid control module to withdraw the biological fluid from the sample collection container and into the suction element, and moving the suction element from the second state toward the first state induces a positive pressure within at least a portion of the fluid control module to expel the biological fluid from the suction element and toward the outlet, classified in B01L 3/0224.
II. Claims 11-16, drawn to a system for controlled dispensing of biological fluid from a sample collection container, the system comprising: an extractor body housing a receiving element, a syringe barrel, a syringe plunger, and a spring element, wherein the receiving element is configured to dock the sample collection container containing the biological fluid; a lid pivotably coupled to the extractor body, wherein the lid includes a lever extending therefrom; and a fluid control module having an outlet configured to connect with an inlet of a diagnostic device, a first conduit extending between the receiving element and the syringe barrel, and a second conduit extending between the syringe barrel and the outlet, wherein the lever, when activated with a sample collection container docked at the receiving element, rotates the lid relative to the extractor body and moves the syringe plunger relative to the syringe barrel, drawing a metered volume of the biological fluid through the first conduit and into the syringe while compressing the spring element, and wherein, when the lid reaches a specified rotation angle relative to the extractor body, the spring element causes the syringe plunger to push the metered volume of the fluid into the second conduit and toward the outlet, classified in B01L 2400/0478.
III. Claims 17-20, drawn to a method for dispensing a biological fluid from a sample collection container using an extraction device, the method comprising: inserting the sample collection container into the extraction device, wherein inserting the sample collection container into the extraction device includes advancing the sample collection container over a receiving element; and actuating an actuator on the extraction device, wherein actuating the actuator on the extraction device withdraws a predetermined volume of the biological fluid from the sample collection container and routes the withdrawn biological fluid toward an outlet, classified in G01N 35/1016.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (i.e. the Invention of claim 1 includes “a housing at least partially containing a receiving element and a suction element, wherein the receiving element is in fluid communication with the fluid control module at the inlet and is configured to receive the sample collection container, and the suction element is in fluid communication with the fluid control module between the inlet and the outlet; and an actuator operably coupled to the suction element and configured to movably transition the suction element between a first state and a second state” – which do not appear in claim 11; also, Invention II in claim 11 includes “an extractor body housing a receiving element, a syringe barrel, a syringe plunger, and a spring element, wherein the receiving element is configured to dock the sample collection container containing the biological fluid; a lid pivotably coupled to the extractor body, wherein the lid includes a lever extending therefrom” – which do not appear in claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions (I and II) and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product (such as one without the housing and the fluid control module as claimed in claim 1 or the extractor body and the fluid control module as claimed in claim 11).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852